DETAILED ACTION

Election/Restrictions – Groups
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I. Claims 1-4, drawn to a method for chemically induced homing of extracellular vesicles, classified in A61K 9/1277.
Group II. Claims 5-8, drawn to a method for screening compounds, classified in G01N 2015/0065.
Group III. Claims 9-12 and 17-24, drawn to a method for treating a disease, classified in A61P 7/00.
Group IV. Claims 13-16, drawn to a method for extracting extracellular vesicles, classified in A61L 27/3633.
Group V. Claims 25-26, drawn to a formulation for extracting extracellular vesicles, classified in A61K 9/1271.
Group VI. Claim 27, drawn to a compound, classified in A61K 9/1274.
The inventions are independent or distinct, each from the other because:
Inventions I and II and III and IV are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a different function and effect. For example
The effect of the method of Group I is to cause extracellular vesicles to be chemically derivatized;
The effect of the method of Group II is to determine a desirable compound by screening test compounds;
The effect of the method of Group III is to treat a disease in a patient or to diagnose a disease via administration of a contrast agent; and
The effect of the method of Group IV is to obtain extracelluar vesicles via extraction.
Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions V and VI are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed differ because the product of Group V is beads, whereas the product of Group VI is a compound. This difference is particularly relevant because beads whose intended use differs from the claimed intended use may read on Group V.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I-IV and V-VI are directed to related products and processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or differ because the products of Groups V-VI appear to be at most those which are used in the processes of Groups I-IV; however, the processes of Groups I-IV appear to include process steps unrelated to the products of Groups V-VI.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions are classified separately in the art, and as such, separate fields of search may be applicable. Additionally, issues under 35 U.S.C. 101 or 112(a) may be applicable to some of the groups but not to other groups. For example, methods drawn to treating a medical condition may be subject to consideration regarding issues relating to the enablement provision of 35 U.S.C. 112(a) that would be unlikely to be applicable to groups unrelated to treating a medical condition.


Traversal Information (Groups)
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.


Election of Species
This application contains claims directed to the following patentably distinct species: Applicant must elect a specific homing agent (e.g. a derivative of polyethylene glycol or a derivative of phenothiazine). The species are independent or distinct because polyethylene glycol and phenothiazine have a different structure or function in 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The art related to phenothiazines and the art related to polyethylene glycols would not be found together. For example, phenothiazines are classified in A61K 31/5415, whereas polyethylene glycol is not classified there.


Traversal Information (Species)
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

Joint Inventors
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) 

Rejoinder Information
Groups: The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Species: Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.


Relevant Prior Art
In order to promote compact prosecution, the examiner has cited prior art which may be relevant to the examination of the instant application. This prior art is discussed below.
Kusuzaki et al. (Journal of Enzyme Inhibition and Medicinal Chemistry, Vol. 32, No. 1, 2017, pages 908-916). Kusuzaki et al. (hereafter referred to as Kusuzaki) is drawn to the combination of extracellular vesicles with photodynamic molecules along with drug delivery and cancer treatment, as of Kusuzaki, page 908, title and abstract. Crucially, Kusuzaki teaches methylene blue on page 911.
Liu et al. (US 2018/0104187 A1). Liu et al. (hereafter referred to as Liu) is drawn to extracellular vesicles targeted against cancer, as of Liu, title and abstract.
Schroit et al. (US 2015/0241431 A1). Schroit et al. (hereafter referred to as Schroit) is drawn to methods and compositions for isolating exosomes, as of Schroit, title and abstract. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671.  The examiner can normally be reached on 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612